Name: Commission Regulation (EEC) No 2308/80 of 3 September 1980 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender
 Type: Regulation
 Subject Matter: Europe;  EU finance;  processed agricultural produce
 Date Published: nan

 No L 233/ 12 Official Journal of the European Communities 4. 9 . 80 COMMISSION REGULATION (EEC) No 2308/80 of 3 September 1980 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 16 (6) and Article 19 (3) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (J), and in particular Article 5 (6) and Article 9 thereof, Whereas, pursuant to Article 5 of Commission Regula ­ tion (EEC) No 3136/78 (4), as last amended by Regula ­ tion (EEC) No 1037/79 (s), import licences issued under the levy tendering procedure are valid as from their date of issue until the end of the third month following ; Whereas, pursuant to the Act of Accession of Greece, import licences will no longer apply as from 1 January 1981 in trade between the Community as originally constituted and Greece ; whereas it is neces ­ sary, in consequence, to specify the date 31 December 1980 as the date of expiry of licences mentioning Greece as the obligatory country of origin and of last export ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following is added to Article 5 (3) of Regulation (EEC) No 3136/78 : 'However, with regard to licences bearing the word "Greece" in Sections 13 and 14, the date of expiry of such licences may not be later than 31 December 1980'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 186, 19 . 7 . 1980, p. 1 . (3 ) OJ No L 331 , 28 . 11 . 1978 , p. 1 . (4) OJ No L 370, 30. 12 . 1978 , p . 72. (5 ) OJ No L 130, 29 . 5 . 1979, p. 20 .